DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Furuki et al (US 2005/0208388 A1) in view of the article “The absorption spectrum of cis-azobenzene” by Vetrakova et al (The Royal Society of Chemistry and Owner Societies 2017, 16, pages 1749-1756).
Furuki et al teaches a holographic writing method for writing holographic information by emitting a beam at a holographic recording medium (10, Figure 1) containing a photo-responsible polymer material that is comprised of an Azobenzene having photoisomerization characteristics that change a molecular structure, such as cis-trans photoisomerization, thereof by absorbing light energy (i.e. by absorbing irradiated light, please see paragraphs [0035] and[0036]).  Furuki et al teaches that the holographic wiring method writes the holographic 
This reference does not teach explicitly about the difference between the light absorption rates of the photoisomer molecule structures at the writing wavelength is less than a difference between the light absorption rates of the photoisomer molecule structures at the maximum absorption wavelength.  
As taught and evidence by the teachings of Vetrakova et al, the Azobenzene has absorption spectrum for the trans-isomer structure and cis-isomer structure as shown in Figure 5, (shown below).  The peak for the trans-isomer structure is at approximately 350 nm and the peak for cis-isomer structure is at approximately 420 nm.  



    PNG
    media_image1.png
    376
    471
    media_image1.png
    Greyscale

Fig. 5 The ratio of molar absorption coeﬃcients εcis/εtrans (black) and
εtrans/εcis (red, dashed) of azobenzene in methanol.


difference for the light absorption rates of the photoisomer molecule structures (i.e. difference between absorption rates of trans-isomer and cis-isomer) at the wavelength of writing light (i.e. 532 nm) is less than the difference for the light absorption rates of the photoisomer molecule structures at the wavelengths of maximum absorption (i.e. 350 nm and 420 nm).  
With regard to claims 2 and 6, Furuki et al teaches that the photoisomer molecule structures include a trans-isomer molecule structure and a cis-isomer molecule structure and  the writing wavelength is different or greater than a maximum absorption wavelength but these references do not teach explicitly that the writing wavelength is at the matching value of the light absorption rate of the trans-isomer molecule structure and the absorption rate of the cis-isomer molecule structure.  However, since according to the teachings of Vetrakova et al the matching point of the absorption rates of the trans-isomer and cis-isomer is greater than the maximum absorption wavelength (for trans-isomer), it is within general level skill in the art to select this particular wavelength as writing wavelength for the benefit of allowing equal rates of the conversion between trans-isomer and cis-isomer.  
With regard to claims 3-4, Furuki et al teaches that photo-responsible polymer material contains azo polymer such as Azobenzene polymer that implicitly have a covalent bond structure between nitrogens, (please see paragraphs [0036] and [0039]).
With regard to claim 7, Furuki et al teaches that when the isomerization axis of the photo-responsible polymer material is oriented to be aligned to direction perpendicular to the polarization axis of incident light to repeatedly switch between the trans-isomer molecule structure and the cis-isomer molecule structure, (please see paragraphs [0008] to [0010]).  

 With regard to claims 9-10, Furuki et al teaches that the writing wavelength may be 488 nm, 514.4 nm or 532 nm (please see paragraph [0046]) that is greater than the maximum absorption wavelength and the writing wavelength is about 60 nm to 100 nm greater than the maximum absorption wavelength, (such as 420 nm for the maximum wavelength for cis-isomer of the Azobenzene, in light of Vetrakova et al).  
With regard to claims 11 and 12, Furuki et al teaches that the writing wavelength (such as 488 nm, 514.5 nm or 532 nm) is greater than a wavelength at which light absorption rates of the photoisomer molecule structures match in the light absorption spectrum.  With regard to claim 12, it is within general level skill in the art to select the writing wavelength, while greater than the maximum absorption wavelength, to be about 5 nm to 15 nm greater than the maximum absorption wavelength for the benefit of allowing the photo-responsible polymer material to have desired diffraction efficiency for the holographic recording medium.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuki et al and Vetrakova et al as applied to claims 1 and 3-4 above, and further in view of the article “Characteristics of optically switchable holographic polymer-dispersed liquid crystal transmission gratings” by Su et al (Optical Materials 34 (2011) pages 251-255).

With regard to claim 5, Furuki et al teaches that the photo-responsible polymer material comprises Azobenzene, but it however does not teach explicitly that the azobenzene polymer material is a material of a liquid crystalline azobenzene material is dispersed in a polymer matrix.  Su et al in the same field of endeavor teaches a holographic recording medium may comprise polymer dispersed liquid crystal (PDLC) that is comprised of liquid crystalline Azobenzene material (azo-LC), (please see the abstract and page 251).  It would then have been obvious to one skilled in the art to apply the teachings of Su et al to make the photo-responsible polymer material comprises Azobenzene a liquid crystalline Azobenzene material in a polymer matrix for the benefit of allowing the holographic recording medium a switchable holographic recording medium.  

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Furuki et al (US 2005/0208388 A1) in view of the article “The absorption spectrum of cis-azobenzene” by Vetrakova et al (The Royal Society of Chemistry and Owner Societies 2017, 16, pages 1749-1756).  
Furuki et al teaches a holographic writing apparatus for writing holographic information by emitting a beam at a holographic recording medium (10, Figure 1) containing a photo-responsible polymer material that is comprised of an Azobenzene having photoisomerization characteristics that change a molecular structure, such as cis-trans photoisomerization, thereof by absorbing light energy (i.e. by absorbing irradiated light, please see paragraphs [0035] 
This reference does not teach explicitly about the difference between the light absorption rates of the photoisomer molecule structures at the writing wavelength is less than a difference between the light absorption rates of the photoisomer molecule structures at the maximum absorption wavelength.  
As taught and evidence by the teachings of Vetrakova et al, the Azobenzene has absorption spectrum for the trans-isomer structure and cis-isomer structure as shown in Figure 5, (shown below).  The peak for the trans-isomer structure is at approximately 350 nm and the peak for cis-isomer structure is at approximately 420 nm.  


    PNG
    media_image1.png
    376
    471
    media_image1.png
    Greyscale

Fig. 5 The ratio of molar absorption coeﬃcients εcis/εtrans (black) and
trans/εcis (red, dashed) of azobenzene in methanol.
	



This means that the difference for the light absorption rates of the photoisomer molecule structures (i.e. difference between absorption rates of trans-isomer and cis-isomer) at the wavelength of writing light (i.e. 532 nm) is less than the difference for the light absorption rates of the photoisomer molecule structures at the wavelengths of maximum absorption (i.e. 350 nm and 420 nm).  
With regard to claims 14 and 15, Furuki et al teaches that the photoisomer molecule structures include a trans-isomer molecule structure and a cis-isomer molecule structure and  the writing wavelength is different or greater than a maximum absorption wavelength but these references do not teach explicitly that the writing wavelength is at the matching value of the light absorption rate of the trans-isomer molecule structure and the absorption rate of the cis-isomer molecule structure.  However, since according to the teachings of Vetrakova et al the matching point of the absorption rates of the trans-isomer and cis-isomer is greater than the maximum absorption wavelength (for trans-isomer), it is within general level skill in the art to select this particular wavelength as writing wavelength for the benefit of allowing equal rates of the conversion between trans-isomer and cis-isomer.  

With regard to claims 16 and 17, Furuki et al teaches that the writing wavelength may be 488 nm, 514.4 nm or 532 nm (please see paragraph [0046]) that is greater than the maximum absorption wavelength and the writing wavelength is about 60 nm to 100 nm greater than the maximum absorption wavelength, (such as 420 nm for the maximum wavelength for cis-isomer of the Azobenzene, in light of Vetrakova et al).  
With regard to claim 19, it is within general level skill in the art to select the writing wavelength, while greater than the maximum absorption wavelength, to be about 5 nm to 15 nm greater than the maximum absorption wavelength for the benefit of allowing the photo-responsible polymer material to have desired diffraction efficiency for the holographic recording medium.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872